      Case 8-20-70797-las            Doc 19-2       Filed 05/24/21     Entered 05/24/21 14:41:08




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:
                                                                     Case No.: 20-70797-las
JUAN M. BARREIRO,                                                    Chapter 7

                                    Debtor.
----------------------------------------------------------x

              ORDER UNDER SECTION 350(b) OF THE BANKRUPTCY
          CODE AND RULE 5010 OF THE FEDERAL RULES OF BANKRUPTCY
            PROCEDURE: (1) REOPENING OF THE CHAPTER 7 CASE OF
                  JUAN M. BARREIRO AND (2) DIRECTING THE
            UNITED STATES TRUSTEE APPOINT A CHAPTER 7 TRUSTEE

        UPON the application (the “Application”) of Richard L. Stern, the previous chapter 7

trustee (the “Trustee”) herein, by and through his proposed counsel, The Kantrow Law Group,

PLLC, seeking the entry of an Order under section 350(b) of title 11 of the United States Code

(the “Bankruptcy Code”) and Rule 5010 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) authorizing the reopening of the chapter 7 case of Juan M. Barreiro (the

“Debtor”), and further directing the United States Trustee appoint a Chapter 7 Trustee; and the

matter having come on for consideration before the Court on June 17, 2021; and the Trustee having

appeared by Fred S. Kantrow, one of his attorneys; and there being no opposition to the relief

sought in the Application, or said opposition having been withdrawn or otherwise overruled; and

the Court, upon due deliberation having determined that the relief sought by the Trustee is

appropriate, in the best interests of the Estate and should be granted; it is hereby

        ORDERED, the Motion is granted and the chapter 7 case of the Debtor will be reopened

as and for the potential administration of assets that may be available to creditors of the estate

pursuant to 11 U.S.C. § 350(b) and Fed. R. Bankr. P. 5010; and it is further
Case 8-20-70797-las    Doc 19-2     Filed 05/24/21    Entered 05/24/21 14:41:08




 ORDERED, the United States Trustee shall appoint a chapter 7 trustee.
